Title: To Thomas Jefferson from William Short, 30 December 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam Dec. 30. 1790

I had the honor of writing to you on the 23d. by the way of the English packet which will sail in a few days. This letter inclosing one for the Secretary of the treasury, will be sent by an American vessel which sails for New-York to-morrow.
The national assembly did not resume the subject of tobacco as was expected when I last wrote. Their business and their manner of proceeding, as I have frequently mentioned to you, renders it impossible even for themselves to say one day what will be the deliberation of the next. I still hope however that so far as their deliberations concern the objects of our commerce they will be not much longer delayed as it is certain their dispositions are more favorable to us on those subjects now than they were some  time ago. I have no reason to suppose that those favorable dispositions will be changed, but with such an assembly nothing is stable.
With respect to their islands the disorder and confusion which prevail there will necessarily postpone the regulations of their commerce on which the assembly is to decide after having heard the wishes of the colonies expressed by their respective assemblies legally chosen. The national assembly as you have been already informed have thought it necessary that troops should be sent there. If it becomes indispensable to make use of them to re-establish order, the assembly urged by the deputies of the maritime towns and provinces will be disposed to treat them as a conquered country and dictate severe terms as to their commercial privileges. But if matters are amicably settled, their privileges will in time be augmented, viz. as soon as the revolution shall be so fully established in France as to render the support of those engaged in the Westindia commerce, less necessary to it. This is the opinion of the deputies of the colonies and those who have large possessions there, with whom I was acquainted at Paris. They felt that the members of the national assembly from Bordeaux, Nantes and the provinces adjoining them were essential to the revolution and of course that every thing would be sacrificed to them by an assembly whose first object was to effect the revolution.
The reporter of the committee for the abolition of the droits d’aubaine in the foreign possessions of France has given me repeated assurances since I left Paris, by the secretary whom I left there, that he waited only for an opportunity of presenting it to the assembly. The delay has been much longer than I could have expected. He assured me himself that he would present it long ago and that there was not the smallest doubt of its passing the assembly with the same ease as the committee. I shall continue to press him on the subject as it is the most sure, perhaps the only means of obtaining what we desire. Should the proposition come from us and go to them through the minister it is possible in their disposition with respect to the islands and their constant jealousy of ministerial communications that it might be rejected. I communicated to you some time ago the proposals of Drost made through Mr. Grand. I see that something has been said in the national assembly about employing him in a new partial coinage. I do not know whether it will be done, but this will probably induce him to apply soon for an answer from you.
The opinion of England and Prussia interfering in the Spring in the quarrel between Russia and the Porte is confirmed every  day. This adds strength to another that Russia is now endeavouring to induce the Turk to accept a peace without their mediation. She presses this by daily successes and it is thought that Ismailow is before this added to her conquests on the Danube.
The Emperor has taken on himself the execution of the decree of the chamber of Wetzlaer. His troops have not yet entered Liege, but the Magistrates have sent the act of their submission to his will in which they throw themselves on his justice for the redress of their grievances. I beg you to accept assurances of the sentiments of attachment with which I am dear Sir, your most obedient servant,

W: Short

